DETAILED ACTION
Response to Amendment
This action is in response to amendment filed November 22, 2022 for the application # 17/005,994 filed on August 28, 2020. Claims 21, 22, 24-41 are pending and are directed toward SYSTEMS AND METHODS FOR CRYPTOGRAPHIC AUTHENTICATION OF CONTACTLESS CARDS.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with regards to claims 21, 22, 24-41 have been fully considered, and they are persuasive in regards of claims 21, 22, 24-39.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40, and 41 are rejected under 35 U.S.C.102(a)(1) as being unpatentable over Tremlet (US 2014/0013406, Pub. Date: Jan. 9, 2014), hereinafter referred to as Tremlet.
As per claim 40, Tremlet teaches a computer readable non-transitory medium comprising computer-executable instructions that are executed on a processor and comprise the steps of:
transmitting one or more requests to encrypt one or more payload strings based on a plurality of keys to perform one or more cryptographic operations (The input device 304 and the display device 306 are used to receive a request, and to facilitate user interaction, respectively, in trusted transactions. In various embodiments, the user may use the keyboard or touch screen to select a retailer, input monetary value, and enter a password. However, sensitive data in trusted transactions is exclusively processed and stored within the secure element 102, and may be encrypted using a key stored in the secure element 102 prior to being transferred via the wireless link 310. Tremlet, [0052]); and
performing, after a detection of an intrusion of an applet, the one or more cryptographic operations on behalf of the applet based on the one or more requests (The secure element 102 comprises a secure processor 402, a verification/authentication (V/A) unit 404, and a secure memory 408. The secure element 102 may further comprise a tamper monitor 480 that is coupled to the secure processor 402 and to a key storage 490. The tamper monitor 480 detects a variety of tamper attempts ranging from breaking through the physical anti-tamper security mesh to identifying a disguised fake identity use. Tamper attempts might be reported to the secure processor 402, and also trigger sensitive information destruction in the key storage 490. Tremlet, [0055]).
As per claim 41, Tremlet teaches the computer readable non-transitory medium of claim 40, wherein the intrusion is caused by a malicious code (In some embodiments, the application software itself is very sensitive, and the user has to make sure the application software can be trusted to process sensitive data. A hacker may inject a fake banking application that captures the PIN codes used in user authentication and sends it over to a criminal organization. Other fake applications may reveal sensitive personal authentication data like fingerprints or retina images. Tremlet, [0043]).
Allowable Subject Matter
Claims 21, 22, 24-39 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLEG KORSAK/Primary Examiner, Art Unit 2492